Name: 98/705/Euratom: Commission Decision of 26 June 1998 concerning the extension of the duration of the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the Engineering Design Activities (EDA) for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community (notified under document number C(1998) 1381)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  Europe;  electrical and nuclear industries;  America
 Date Published: 1998-12-10

 Avis juridique important|31998D070598/705/Euratom: Commission Decision of 26 June 1998 concerning the extension of the duration of the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the Engineering Design Activities (EDA) for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community (notified under document number C(1998) 1381) Official Journal L 335 , 10/12/1998 P. 0066 - 0066COMMISSION DECISION of 26 June 1998 concerning the extension of the duration of the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the Engineering Design Activities (EDA) for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community (notified under document number C(1998) 1381) (98/705/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Whereas the Council, in its Decision (1) of 22 June 1998 approved the extension of the duration of the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the Engineering Design Activities (EDA) for the International Thermonuclear Experimental Reactor (ITER),HAS DECIDED AS FOLLOWS:Article 1 The duration of the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the Engineering Design Activities (EDA) for the International Thermonuclear Experimental Reactor (ITER) is hereby extended on behalf of the Community.The text of the Amendment extending the ITER EDA Agreement with the understandings for the extension of the duration of the ITER EDA Agreement is appended to this Decision (2).Article 2 The Member of the Commission responsible for Science, Research and Development or her designated representative is authorized to sign the Amendment extending the ITER EDA Agreement for the purpose of binding the European Atomic Energy Community.Done at Brussels, 26 June 1998.For the CommissionÃ dith CRESSONMember of the Commission(1) See page 61 of this Official Journal.(2) See page 62 of this Official Journal.